Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   This office action is in response to the amendment filed on 2/02/2022 in which claims 12, 14-20 are pending, and claims 12, 17, and 19 are currently amended.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mo (CN210616827) in view of Phillips (U.S. Publication 2005/0092155) and in further view of Chong (U.S. Patent 7,214,102) and in still further view of Wiken et al. (U.S. Patent 2,604,126), herein referred to as Wiken.
In regards to claim 19, Mo discloses an electrically powered cutting device comprising a frame (1) having a length of vacuum tubing (13) internally housed within the frame (at 4); a cutting surface (4) having a plurality of vacuum openings (8) therein, wherein the plurality of vacuum openings are in fluid communication with the length of vacuum tubing 13 (“the second dust collecting pipe 13 connected with the dust collecting hole 8,” paragraph [0037]); a fence (5) having at least one aperture (for tubing 12 or port 18); a cutting implement (bandsaw blade 6); a motor (not shown to drive the wheels and the  bandsaw blade) attached to the frame (1); a trigger (on/off power switch) repositionable between a first position (on) and a second position (off) and in electrical communication with the motor; a vacuum source (14) in fluid communication with the length of vacuum tubing (12/13).  Mo does not disclose at least one auxiliary power outlet in electrical communication with the trigger and rotatable within a base of the frame.  Attention is further directed to the Phillips table saw. Phillips discloses a table saw wherein an auxiliary power outlet is provided on the side of the table (see fig. 14a). The outlet is provided so that other small tools may be plugged into the table saw without a need for a separate extension cord running from the tool to the nearest electrical outlet (see paragraph [0116]). It would have been obvious to one having ordinary skill in the art to have similarly incorporated an outlet on the Mo band saw to also function as a power source for other smaller tools. The modified device of Mo still does not disclose that the power outlet is rotatable within the base of the frame.  Attention is further directed to the Chong socket with a rotatable socket core.  Chong discloses that the core is rotatable to allow for the power cord to be inserted from a variety of angles.  Thus, if there is an obstacle preventing the insertion of the power cord from a first orientation, an adjustment can be made to rotate the prongs of the socket such that a different orientation may provide a more beneficial arrangement.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have provided a rotating core to the power outlet of Mo to be more versatile as taught by Chong. 
To the extent that it can be argued that Mo does not show the trigger (on/off switch) or motor that powers the wheels of the band saw, attention is further directed to the Wiken reference that discloses that it is old known to utilize a motor 244 supported within the frame that is controlled by a power switch, as shown on the side of the frame in Figure 1 and 2, but not labeled.  It would have been obvious to one haivng ordinary skill in the art to utilize a motor and power switch to turn power on/off and control the movement of the bandsaw as taught by Wiken, if not already inherently present in the tool. 


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mo (CN210616827) in view of Phillips (U.S. Publication 2005/0092155) and Chong (U.S. Patent 7,214,102) and in further view of Balthazar (U.S. Patent 9,882,382).  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Helmond (NL 9300837) in view of Phillips (U.S. Publication 2005/0092155) and in further view of Balthazar (U.S. Patent 9,882,382).  Mo discloses the claimed invention except wherein electrical power is only provided to the motor and the at least one auxiliary power outlet when the trigger is in the second position.  Attention is further directed to the Balthazar reference.  Balthazar also discloses a power strip that includes 
“one master power outlet and triple slave power outlets controlled independently and simultaneously from each other through a master outlet. A power sensing device is coupled to a switch that allows the slave power outlets to be automatically turned on or off (controlled by the master outlet drawing sufficient current) and having different states simultaneously” (see abstract). 
Balthazar discloses one example where the strip can be used in which a miter saw is used with an electric vacuum cleaner.  By utilizing the master outlet of the power strip and plugging the vacuum into the first slave outlet the vacuum will start simultaneously with the saw. 
“Not only does this remedy the problem of the worker forgetting to start the vacuum, it also saves `on electrical power because the vacuum stays on only for the exact duration of the cut (saw). Moreover, not having to use the switch on the vacuum by leaving it in the on position, the worker can proceed to placing the vacuum further away from his immediate work space (i.e., behind the miter saw), providing him with a larger, safer and more productive environment.”  (see col. 1, lines 55-68 – col. 2, lines 1-16).
Therefore as taught by Balthazar it is understood that there are several benefits to utilizing the power strip to control the powering on and off of the vacuum at the same time as the miter saw.  It would have been obvious to one having ordinary skill in the art to have utilized an electrical outlet on the Mo saw to provide for the functionality of providing electrical power to the motor and the at least one auxiliary power outlet when the trigger is engaged to save on power and the extra step of turning the small power tool (e.g. light source or vacuum) on and off when cutting a work piece.


Allowable Subject Matter
Claims 12, 14-18 are allowed.


Response to Arguments
Applicant’s arguments with respect to claims 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724